DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim 19 is directed to a product by process claim. A single rejection under 35 U.S.C. 102 or 35 U.S.C. 103 should be made when the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695,227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 12 -14 improperly depend upon claim 4.  There is no reference to the filtering step.  Clarification is appreciated.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ivanov [U.S. Patent Application Publication 2018/0147247 (Reference B1, cited by Applicants)] which is relied upon by the International Searching Authority (Reference C1, cited by Applicants).
The instantly claimed invention is taught.  Reference B1 teaches a method of extracting cannabinoids acids from cannabis-containing plant material that does not require use of a method selected from the group consisting of dewaxing, recovery of solvent, and distillation.  At pages 5 and 6, see paragraph [0030].  The extract is flushed through a water solution of 0.2 M NaOH until the full washing out of the saturated color and the streaming of a clear spurt of the solution.  The cannabinoids acid in the water solution are isolated from the neutral cannabinoids.  The steps are disclosed as follows:
NaOH is a strong base with a pH of at least 10;
Isolating cannabinoids acid in water requires acidifying;
Obtaining neutral cannabinoids requires separation;
Hydrochloric acid in added up to a pH1.9 to the solution to precipitate the acid cannabinoid which are filtrated;
Adding methanol (lower alcohol) to this extract to undergo centrifugal partition chromatography (CPC); and 
Sodium chloride is known in the extraction process of cannabinoids [paragraph 0008].   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov [US 2018/0147247 (Reference 1, cited by Applicants)] which is relied upon by the International Searching Authority (Reference 1, cited by Applicants).
	The instantly claimed invention is disclosed.  See the rejection above. Sodium chloride is known in the extraction process of cannabinoids [paragraph 0008].  The reference does not explicitly indicate the soaking time, alcohol wash, and salt added.  At page 2, paragraph [0011] teaches 1) process can take place through soaking from 1 min to 24 hours, or through continuous processing with fresh and/or recirculating solvent, 2) the solvent is lower alcohol, and the react can take place with or without salt. The difference is routine experimentation to one of ordinary skill in the art.  An ordinary artisan at the time the application was filed would have found it obvious to vary the soaking time and solvent when the selection of soaking time and solvents are taught.  
	There was a reasonable expectation of success because the instant invention
and that of the prior art references are in the same field of endeavor, and each
procedure was successfully performed in the respective prior art as set forth above.
Applicants have done no more than combine the teachings of a well-known prior art method and results for obtain a cannabinoid extract.  See MPEP 2144.05(I). The claimed invention is prima facie obvious from the teachings of the prior art, absent a showing of unexpected results. 
The Information Disclosure Statements filed March 10, 2021 and April 5, 2022 have been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                [SIGNATURE BLOCK ON NEXT PAGE]
                                                                             
                                                    /Zinna Northington Davis/
                                                  /Zinna Northington Davis/                                                  Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                                                                                                                     Znd
10.12.2022